Case 1:19-cv-10203-IT Document 55-1 Filed 08/22/19 Page 1 of 3




       Exhibit A
            Case 1:19-cv-10203-IT Document 55-1 Filed 08/22/19 Page 2 of 3




                             UNITED STATES DISTRICT COURT

                                            FOR THE

                               DISTRICT OF MASSACHUSETTS



 SONYA LARSON

                       Plaintiff,                           Civil Action
 v.
                                                            No. 1:19-cv-10203-IT
 DAWN DORLAND PERRY, et al.

                       Defendants.



               AFFIDAVIT OF PLAINTIFF, SONYA LARSON
     IN SUPPORT OF HER OPPOSITION TO THE MOTION TO DISMISS OF
  DEFENDANTS, COHEN BUSINESS LAW GROUP, PC, AND JEFFREY A. COHEN


       I, Sonya Larson, on oath depose and state as follows:

       1.      After the original Complaint in this Action was filed, I learned that my Short

Story, The Kindest, was accepted for publication in an anthology of short stories to be published

in the Fall/Winter 2019, by Ohio University Press/Swallow Press.

       2.      I live and work in Massachusetts. I have had very minimal contacts with the State

of California consisting of a few visits for pleasure, one writer’s conference and correspondence

with a literary scout who has only recently moved to San Francisco.

       3.      I believe that Dorland contacted the Boston Globe to initiate the story that was

ultimately published by the Globe on July 26, 2018, entitled, “Inspiration or Plagiarism? Writing

Hackles Raised in Boston Dispute.”
          Case 1:19-cv-10203-IT Document 55-1 Filed 08/22/19 Page 3 of 3




       Signed under the pains and penalties of perjury this 22nd day of August 2019.



                                             /s Sonya Larson*
                                             __________________________
                                             Sonya Larson

       *I, Andrew D. Epstein, attorney for the above-named Plaintiff, certify that I have retained
in my files the original of this affidavit with Ms. Larson’s actual signature. The Document will
be made available to any party for inspection upon request.


                                             /s Andrew D. Epstein
                                             __________________________
August 22, 2019                              Andrew D. Epstein
